Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the first stressor material" in the first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 depends from a non-existing claim 49.  For the purpose of the current Office action, it is understood to depend from claim 42.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28,31-32,35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richter et al (PG Pub 2014/0264632 A1).
Regarding claim 26, Richter teaches a device structure comprising: a fin structure (103-105, figs. 17 and 19); a gate (108) on the fin structure; a source and a drain (104/105) on the fin structure, the gate between the source and the drain; an insulator layer (114, fig. 19b) having a first portion adjacent to a sidewall of the source (104), a second portion (114) adjacent to a sidewall of the drain (105), and a third portion (one of the plural 112) therebetween, wherein the third portion is adjacent to a sidewall of the gate; and two or more stressor materials (115 to 117, paragraphs [0067][0071][0083]) adjacent to the insulator layer.  
Regarding claim 27, Richter teaches the device structure of claim 26, wherein at least one of the stressor materials comprises a metal (tungsten 115, paragraph [0067], or TiN 117, paragraph [0083]).  
Regarding claim 28, Richter teaches the device structure of claim 26, wherein a first (116, fig. 19b; or 115) of the stressor materials is adjacent (near without touching) to the first and second insulator layer portions and a second (115; or 116) of the stressor materials is adjacent to the third insulator layer portion.  
Regarding claim 31, Richter teaches the device structure of claim 28, wherein the first (116, fig. 19b) of the stressor materials has portions adjacent to the gate.  
Regarding claim 32, Richter teaches the device structure of claim 26, wherein a dielectric spacer (another of the plural 112, figs. 17b and 19b) is laterally adjacent to the gate, on the fin structure.  
Regarding claim 35, Richter teaches the device structure of claim 26, wherein the gate further includes a gate dielectric layer (107, fig. 17c) on the fin structure and a gate electrode (108) on the gate dielectric layer, and the source and drain include one of P-type or N-type impurity dopants (paragraph [0006]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (PG Pub 2014/0264632 A1).
Regarding claim 33, Richter does not explicitly teach the device structure of claim 28, wherein the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials.  
Richter teaches the magnitude of stress exerted by layer 116 varies with voltages applied to layer 116 (paragraphs [0097][0134]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that, at least sometimes, the first of the stressor (116 or 115) materials induces a larger magnitude of strain on the fin than the second of the stressor materials (115 or 116), depending on the sign and magnitude of applied voltage to layer 116).

Claims 26,28-30,33,34, 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (PG Pub 2007/0001232 A1) and Yin et al (PG Pub 2013/0241004 A1).
Regarding claim 36, King teaches a method of forming a device (figs. 1A to 1D), the method comprising: forming a fin structure (191); forming an isolation (193) surrounding the fin structure; forming a gate (150) on a portion of the fin structure and on a portion of the isolation; forming a source (110) and a drain (130) on the fin structure, the source and the drain separated (fig. 1A) by the gate; forming an insulator layer adjacent to the fin and gate structure, the insulator layer having a first insulator layer portion (half of layer 161 near 110) adjacent to a sidewall of the source, a second insulator layer portion (half of layer 162 near 130) adjacent to a sidewall of the drain, and a third insulator layer portion (half of layer 161 or 161 near 150) therebetween adjacent to a sidewall of the gate; and forming a stressor material (155, figs. 1B to 1D) adjacent to the insulator layer on a portion of the isolation.  
King does not teach the stressor material to comprise two or more stressor materials.
In the same field of endeavor, Yin teaches two or more stressor materials (7 and 10B, fig. 8, paragraph [0048][0053]) adjacent to the insulator layer (5A, paragraph [0046]), for the benefit of improving stress intensity to enhance carrier mobility (paragraphs [0048][0053]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the stressor material to comprise two or more stressor materials, for the benefit of improving stress intensity to enhance carrier mobility.
Regarding claim 37, Yin teaches forming two or more stressor materials comprises forming a first of the stressor materials (7 formed on the entire device, paragraph [0048]) adjacent to the insulator layer (fig. 2) and then forming an opening (fig. 2) in the first of the stressor materials adjacent to the third insulator portion and forming a second of the stressor material in the opening (paragraphs [0048] to [0053]).  
Regarding claim 38, Yin teaches forming the first stressor material comprises forming a layer of titanium, tungsten, cobalt, ruthenium, and titanium or a compound comprising titanium (TiN layer 10B, paragraph [0053]), a compound comprising tantalum, a compound comprising a group III material or a compound of tungsten, and wherein forming the second stressor material comprises forming a compound of silicon and at least one of oxygen or nitrogen (SiOx layer 7, paragraph [0048]).  
Regarding claim 39, Yin teaches forming the second stressor material comprises forming a layer of titanium, tungsten, cobalt, ruthenium, and titanium or a compound comprising titanium (TiN layer 10B, paragraph [0053]), a compound comprising tantalum, a compound comprising a group III material or a compound of tungsten, and wherein forming the first stressor material comprises forming a compound of silicon and at least one of oxygen or nitrogen (SiOx layer 7, paragraph [0048]).  
Regarding claim 40, King in view of Yin teaches the method of claim 36, wherein forming the one or more stressor structure comprises recessing (figs. 1E and 1D of King) a portion of the isolation below a level of a lowermost surface of the gate.  
Regarding claim 41, Yin teaches forming two or more stressor materials comprises forming a first of the stressor materials (7 formed on the entire device, paragraph [0048]) adjacent to the insulator layer and then forming an opening (fig. 2) in the first of the stressor materials adjacent to the first and second insulator portions and forming a second of the stressor material in the opening (paragraphs [0048] to [0053]).  
Regarding claim 26, King in view of Yin teaches (see claim 36) a device structure comprising: a fin structure; a gate on the fin structure; a source and a drain on the fin structure, the gate between the source and the drain; an insulator layer having a first portion adjacent to a sidewall of the source, a second portion adjacent to a sidewall of the drain, and a third portion therebetween, wherein the third portion is adjacent to a sidewall of the gate; and two or more stressor materials adjacent to the insulator layer.  
Regarding claim 28, King in view of Yin teaches (see claim 36) the device structure of claim 26, wherein a first  of the stressor materials is adjacent to the first and second insulator layer portions and a second of the stressor materials is adjacent to the third insulator layer portion.  
Regarding claim 29, King in view of Yin teaches (see claim 38) the device structure of claim 28, wherein the first of the stressor materials includes at least one of titanium, tungsten, cobalt, ruthenium, or titanium, or at least one of a compound comprising titanium, a compound comprising tantalum, a compound comprising a group III material, or a compound of tungsten, and the second of the stressor materials comprises a compound of silicon and at least one of oxygen or nitrogen.  
Regarding claim 30, King in view of Yin teaches (see claim 39) the device structure of claim 28, wherein the second of the stressor materials includes at least one titanium, tungsten, cobalt, ruthenium, or titanium, or at least one of a compound comprising titanium, a compound comprising tantalum, a compound comprising a group III material, or a compound of tungsten, and the first of the stressor materials comprises a compound a silicon and at least one of oxygen or nitrogen.  
Regarding claims 33 and 34, King in view of Yin does not teach the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials, or vice versa.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the first of the stressor materials induces a larger, a smaller, or same, magnitude of strain on the fin than the second of the stressor materials, by the reasoning of obvious to try set forth in KSR: "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over King et al (PG Pub 2007/0001232 A1) and Yin et al (PG Pub 2013/0241004 A1) as applied to claims 28 and 29 above, and further in view of Kang, Chang Yong et al 2008, ‘Effects of Film Stress Modulation Using TiN Metal Gate on Stress Engineering and Its Impact on Device Characteristics in Metal Gate/High-k Dielectric SOI FinFETs’, IEEE Electron Device Letters, vol. 29, no. 5, pp. 487-490.  
Regarding claims 33 and 34, the previous combination does not teach the first of the stressor materials induces a larger magnitude of strain on the fin than the second of the stressor materials, or vice versa.  
In the same field of endeavor, Kang teaches the magnitude of stressor material TiN changes with the thickness of the layer (right column, page 488).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to adjust the magnitude of stressor material TiN by varying it’s thickness to optimize the stress magnitude for its intended use.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al (PG Pub 2014/0264632 A1) and Or-Bach et al (PG Pub 2015/0348945 A1).
Regarding claim 42, Richter teaches a device structure comprising: a first device structure (1001, fig. 10, which can be a p-channel transistor shown as 1602, fig. 19, paragraph [0217][0219]) comprising: a first fin structure; a first gate on the first fin structure; a first source and a first drain on the fin structure, the first gate between the first source and the first drain; an insulator layer having a first insulator layer portion adjacent to a sidewall of the source, a second insulator layer portion adjacent to a sidewall of the drain, and a third insulator layer portion therebetween adjacent to a sidewall of the gate; and PCT Application. No.5Docket No: 0LD 149256-PCT-US PCT/US2018/013596a first stressor material adjacent to the first insulator layer portion and adjacent to the second insulator layer portion and a second stressor material adjacent to the third insulator layer portion (see claim 26); and a second device structure (1002, fig. 10, which can be an n-channel transistor shown as transistor 1602, fig. 19, paragraphs [0217][0219]), the second device structure comprising: a second fin structure; a second gate on the second fin structure; a second source and a second drain on the second fin structure; a dielectric layer having a first dielectric layer portion adjacent to a sidewall of the second source, a second dielectric layer portion adjacent to a sidewall of the second drain, and a third dielectric layer portion therebetween adjacent to a sidewall of the second gate; and a third stressor material adjacent to the first dielectric layer portion and adjacent to the second dielectric layer portion, and a fourth stressor material adjacent to the third dielectric layer portion (see claim 26).  
Richter does not teach the structure to be a stacked device structure or a second device structure above the first device structure.
In the same field of endeavor, Or-Bach teaches a stacked device structure (fig. 7J) and a second device structure (702) above the first device structure (700), for the benefit of making a device that is smaller and that is faster (paragraph [0193]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the structure to be a stacked device structure and to make the second device structure above the first device structure, for the benefit of making a device that is smaller and that is faster.
Regarding claim 43, Richter teaches the device structure of any of claim 42, wherein at least one of the stressor materials comprises a metal (see claim 27).  
Regarding claim 44, Richter in view of Or-Bach teaches the device structure of claim 42, wherein the first gate (741, figs. 7G and 7J of Or-Bach) is on a plane directly above the second gate (761 of Or-Bach) and wherein the first fin structure (analogous to 736/737/736 in figs. 7E and 7J of Or-Bach) is on a plane directly above the second fin structure (analogous to 706/707/706 in figs. 7A, 7E and 7J of Or-Bach).  
Regarding claim 45, Or-Bach teaches the first fin structure is parallel to the second fin structure and the first gate structure is parallel to the second gate structure (fig. 7J).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899